Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
	The prior art cited herein fails to disclose a coolant circuit and/or a method for operating the coolant circuit for a combustion engine of an aircraft, wherein the cooled  component having a main function that differs from thermal exchange and is distinct from the combustion engine, a conduit of the coolant circuit wrapped around the cooled component, the conduit in heat exchange relationship with the cooled component, a first mode in which the conduit of the coolant circuit is fluidly connected to a remainder of the coolant circuit and a second mode in which the conduit of the coolant circuit is disconnected from the remainder of the coolant circuit.  The closest reference is one of the primary references in the previous 103 rejections, US 2017/0248065 (Liu), that discloses the overall coolant circuit for combustion engine (note the 103 rejection in the previous Office Actions), but does not disclose the cooling mode that allows cooling around the component while the engine is off.  It would not have been obvious to modify Liu to come up with the claimed invention without impermissible hindsight reconstruction.






Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/26/2021